DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 40-56 are allowed.
The following is an examiner’s statement of reasons for allowance: applicants have amended the claims to put in condition for allowance.  Reasons for allowance can be found in the previous Office Action dated 24 December 2021, and are repeated below for convenience.  The Examiner makes note that previously rejected claims 50-56 and 58 have been amended to incorporate the allowable subject matter (claims 50-56) or have been canceled (claim 58).
The closest prior art of record, known by Park et al. (“UV- and thermal-curing behaviors of dual-curable adhesives based on epoxy acrylate oligomers”, International Journal of Adhesion & Adhesives, 29 (2009) p710-717), teaches employing a 70 phr of a mixture of epoxy acrylate oligomers (see Fig. 2 above); wherein each of the three oligomers are employed in a 1:1:1 ratio (simplest mixing ratio), the epoxy resin is employed in an amount of about 17.3 % by weight, and the dual reactive compounds are employed in an amount of about 34.6 % by weight (as calculated by Examiner) [Table 1; Ex2, total weight of composition is 135].  Park et al. fails to teach the dual reactive compound to be employed in an amount of 1 to 30 weight percent.  One of ordinary skill in the art would have not motivation to modify the teachings of Park et al. in order to arrive at the instant claims.  Such a reconstruction of the claims would be based on impermissible hindsight.
Other pertinent art already of record, Desimone et al. (WO 2016/145050), as cited on the newly submitted Written Opinion of the ISR filed with the IDS dated 30 November 2021, does not qualify as prior art as the both the filing and publishing date are after the effective filing date of the instant invention.
Other art of record, known by Tasaka (JP2015-101607), as cited on the IDS filed 23 February 2021, wherein US Serial No. 2016/0298008 is used as the English equivalent, teaches an adhesive composition comprising a thermosetting resin [0020-0023], a hardener [0024-0028], a dual reactive component [0029-0034], photocurable compound [0035-0041], and an initiator [0047-0049].  While Tasaka generically teaches all of the components required by the claims, the reference fails to teach with any guidance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following reference is made of record and not relied upon is considered pertinent to applicant's disclosure.  Cushen et al. (US Patent No. 10975193) teaches a method of forming a three-dimensional object, comprising: (a) providing an epoxy dual cure resin; (b) forming a three-dimensional intermediate from said resin, where said intermediate has the shape of, or a shape to be imparted to, said three-dimensional object, wherein said resin is solidified by exposure to light, and wherein said forming step is carried out by either bottom-up three-dimensional fabrication between a carrier and a build surface or top-down three-dimensional fabrication between a carrier and a fill level, the fill level optionally defined by a build surface; then (c) optionally washing the three-dimensional intermediate, and (d) heating and/or microwave irradiating said three-dimensional intermediate sufficiently to further cure said resin and form said three-dimensional object; wherein said epoxy dual cure resin comprises: (i) a photoinitiator; (ii) monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light; (iii) optionally, a light absorbing pigment or dye; (iv) an epoxy resin; (v) an organic hardener co-polymerizable with said epoxy resin; (vi) optionally a dual reactive compound having substituted thereon a first reactive group reactive with said monomers and/or prepolymers that are polymerizable by exposure to actinic radiation or light, and a second reactive group reactive with said epoxy resin; (vii) optionally a diluent; (viii) optionally a filler; and (ix) optionally, a co-monomer and/or a co-prepolymer., does not qualify as prior art as the both the filing and publishing date are after the effective filing date of the instant invention.
Cushen et al. does not qualify as prior art as the both the filing and publishing dates are after the effective filing date of the instant invention.  Furthermore, the patent has common inventors with the instant application.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767